UNITED STATES DISTRICT COURT Case Number: 1:20-cv-05934-KAM-VMS

EASTERN DISTRICT OF NEW YORK Date Filed: 12-07-2020
ATTORNEY(S) ABRAMS FENSTERMAN, FENSTERMAN EISMAN FORMATO FERRARA WOLF & CAROE LLP --
BKLYN Court Date:

ONE METRO TECH CENTER BROOKLYN, NY 11201 | AMY MARION PH: (718) 581-5026

 

Lori S. Maslow, et al

 

Plaintiff
VS
Andrew M. Cuomo, et al
Defendant
STATE OF NEW YORK, COUNTY OF NASSAU, SS.: AFFIDAVIT OF SERVICE
Raed Ibrahim , being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18

years and resides in the State of New York.
That on 12/9/2020, at 1:08 PM at 28 Liberty Street, New York, NY 10005, Deponent served the within Summons and Complaint,
Affirmation of Lori Maslow, Declaration of Aaron Maslow with Exhibits 1-5,with the index number and the filing date of the action were

endorsed upon the face of the papers so served herein. On: Letitia James, Office of the Attorney General, attn: Managing Attorney's Office /

Personal Service, Defendant therein named, ( hereinafter referred to as "subject".

By delivering to and leaving with Miss Joyce said individual to be Agent For Service Of Process who specifically stated he/she was
authorized to accept service on behalf of the Corporation/Government Agency/Entity. A description of Miss Joyce is as follows:

Sex: Female Color ofskin: Black Color of hair: Black Age: 51-65
Height: 5ft4in-5ft8in Weight: Over 200 Lbs. Other: Glasses

   

 

 

 

Patricia Rothfritz C7 _ Process Server, Pleasé Sign
/Notary Public - State of New York Raed [brahim
No. 01R06055503; Qualified in Nassau County .
My Commission Expires February 26, 2023 Lic# 4326602 |
Client’s File No.: Job #: 2028030

INTER COUNTY JUDICIAL SERVICES, LLC, 6851 JERICHO TURNPIKE, SUITE 180, SYOSSET, NY 11791 LICENSE # 1371771
